DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 8 and 16-20, in the reply filed on 7/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: the part number at page 27+ is not complete.  None of part numbers that end with a, b, c and d are listed other than for 2a-2c.  See FIGs 4+.

    PNG
    media_image1.png
    591
    507
    media_image1.png
    Greyscale

The phrase “bug filter” at page 11, second paragraph is a typo.  It should state “bag filter”.

    PNG
    media_image2.png
    213
    567
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claims 8 and 16-20 are objected to because of the following informalities:  all of these claims depend from non-elected claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
EXAMINER’S NOTE: withdrawn claims 1-7 and 9-15 from which many of the elected claims depend have many 35 USC 112 issues.  Applicant is advised to review and correct if this language is incorporated into the elected claims.
Claim 8 recites the limitation "the shape" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "shape".
Claim 16 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "shape".
Claim 17 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "shape".
Claim 18 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "shape".
Claim 19 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "shape".
Claim 20 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "shape".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake (US 3,078,894) in view of Seto et al. (WO 2015/029814).
Regarding Claim 8, Satake (‘894) teaches a horizontal grind-type grain cleaning machine (See col. 1, l. 32+, col. 5, l. 71+ and FIG-5.) 

    PNG
    media_image3.png
    464
    534
    media_image3.png
    Greyscale

in which a milling roll (See FIG-5, roll #49.) is axially mounted to a main shaft (See FIG-5, shaft #15.) provided freely rotatably in a polishing tube for bran removal (See FIG-5, roll #49 rotating in tube #50.), and one end of a polishing room with a main portion between the polishing tube for bran removal and the milling roll is connected to a grain supply portion (See FIG-5, grain supplied into hopper #22 and into polishing room #54 between tube #50 and roll #49.), while another end is connected to a grain discharge portion (See FIG-5, discharge trough #25.), wherein a convex spiral vane for transferring grains from the grain supply portion to the grain discharge portion is fixedly mounted to an inner peripheral surface of the polishing tube for bran removal, and to the polishing tube for bran removal (See FIG-5, where vanes #55 are mounted on inner surface of #50.), however, fails to expressly disclose a plurality of machines, a screw conveyor connecting the machines, at least one polishing room resistance body is provided for inhibiting movement of grains which move due to rotation of the milling roll when the polishing room resistance body is allowed to protrude to a side of the polishing room.
Seto (‘814) teaches a milling machine (See FIGs 1-3.) 

    PNG
    media_image4.png
    744
    472
    media_image4.png
    Greyscale

similar to Satake (‘894) wherein resistance bodies are positioned into the polishing room in the direction of the milling roll to restrict the flow of rice, adjust pressure within the chamber the passage space for the rice to pass (See p. 6, l. 3+, p. 9, l. 3+ and FIGs 1-2, 4A-6, resistance bodies #31.).



    PNG
    media_image5.png
    382
    492
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    349
    489
    media_image6.png
    Greyscale

It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to look to Seto (‘814) to provide resistance bodies for Satake’s (‘894) milling machine to restrict the flow of rice for desirable process control to provide consistently cleaned rice that is suitable for consumption.  It was known in the art at the time of filing that safe operation of processing was important and using consistent process control with targeted levels/pressures as taught by Seto (‘814) was effective to operating safely.
Regarding there being a plurality of machines and a screw conveyor connecting the machines.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing if the consumer demand was greater that more machines would be provided to increase the output.  Regarding a screw conveyor, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing grain materials need to be conveyed from one location to another and screw conveyors were common, cost effective means of moving grain materials.

Regarding Claim 16, Satake (‘894) teaches a horizontal grind-type grain cleaning machine (See col. 1, l. 32+, col. 5, l. 71+ and FIG-5.), in which a milling roll (See FIG-5, roll #49.) is axially mounted to a main shaft (See FIG-5, shaft #15.) provided freely rotatably in a polishing tube for bran removal (See FIG-5, roll #49 rotating in tube #50.), and one end of a polishing room with a main portion between the polishing tube for bran removal and the milling roll is connected to a grain supply portion (See FIG-5, grain supplied into hopper #22 and into polishing room #54 between tube #50 and roll #49.), while another end is connected to a grain discharge portion (See FIG-5, discharge trough #25.), wherein a convex spiral vane for transferring grains from the grain supply portion to the grain discharge portion is fixedly mounted to an inner peripheral surface of the polishing tube for bran removal, and to the polishing tube for bran removal (See FIG-5, where vanes #55 are mounted on inner surface of #50.), however, fails to expressly disclose a plurality of machines, a screw conveyor connecting the machines, wherein the polishing room resistance body is an elongated plate and substantially L-shaped in a cross section, and the L-shaped polishing room resistance body has a base end portion supported to be rotatable, a tip portion which is close to an outer peripheral surface of the milling roll, and a bending portion which acts to inhibit movement of moving grains and apply resistance.
The L-shaped language is interpreted as any shape that has sides that are generally straight and not rectangular.  The “L-shaped” examples in the Specification do not look “L-shaped”.
Seto (‘814) teaches a milling machine similar to Satake (‘894) wherein the polishing room resistance body is an elongated plate and substantially L-shaped in a cross section (See p. 6, l. 3+, p. 9, l. 3+ and FIGs 1-2, 4A-6, where resistance bodies #31 with recesses #30 and edges #29 form L-shaped configurations.), and the L-shaped polishing room resistance body has a base end portion supported to be rotatable (See FIG-2 where the knobs/bolts/nuts are rotatable and thus able to adjust the positioning of the resistance bodies #31.), a tip portion which is close to an outer peripheral surface of the milling roll (See FIGs 2 and 5A where portions of #31 with inner edges #29 are closer to the roll #12 than other portions.), and a bending portion which acts to inhibit movement of moving grains and apply resistance (See FIGs 2 and 5A where the combination of inner side edges #29 and recesses #30 form bending portion(s) at the transition(s) and inhibit the movement of grains.) wherein the resistance bodies are positioned into the polishing room in the direction of the milling roll to restrict the flow of rice, adjust pressure within the chamber the passage space for the rice to pass (See p. 6, l. 3+, p. 9, l. 3+ and FIGs 1-2, 4A-6, resistance bodies #31.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to look to Seto (‘814) to provide resistance bodies for Satake’s (‘894) milling machine to restrict the flow of rice for desirable process control to provide consistently cleaned rice that is suitable for consumption.
Regarding there being a plurality of machines and a screw conveyor connecting the machines.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing if the consumer demand was greater that more machines would be provided to increase the output.  Regarding a screw conveyor, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing grain materials need to be conveyed from one location to another and screw conveyors were common, cost effective means of moving grain materials.
Regarding Claim 17, Satake (‘894) teaches a horizontal grind-type grain cleaning machine (See col. 1, l. 32+, col. 5, l. 71+ and FIG-5.), in which a milling roll (See FIG-5, roll #49.) is axially mounted to a main shaft (See FIG-5, shaft #15.) provided freely rotatably in a polishing tube for bran removal (See FIG-5, roll #49 rotating in tube #50.), and one end of a polishing room with a main portion between the polishing tube for bran removal and the milling roll is connected to a grain supply portion (See FIG-5, grain supplied into hopper #22 and into polishing room #54 between tube #50 and roll #49.), while another end is connected to a grain discharge portion (See FIG-5, discharge trough #25.), wherein a convex spiral vane for transferring grains from the grain supply portion to the grain discharge portion is fixedly mounted to an inner peripheral surface of the polishing tube for bran removal, and to the polishing tube for bran removal (See FIG-5, where vanes #55 are mounted on inner surface of #50.), however, fails to expressly disclose a plurality of machines, a screw conveyor connecting the machines, wherein the polishing room resistance body is a resistance piece which is supported to be slidable and acts to inhibit movement of moving grains and apply resistance.
Seto (‘814) teaches a milling machine (See FIGs 1-3.) similar to Satake (‘894) wherein the polishing room resistance body is a resistance piece which is supported to be slidable and acts to inhibit movement of moving grains and apply resistance (See FIGs 2 and 5A, #31.) wherein the resistance bodies are positioned into the polishing room in the direction of the milling roll to restrict the flow of rice, adjust pressure within the chamber the passage space for the rice to pass (See p. 6, l. 3+, p. 9, l. 3+ and FIGs 1-2, 4A-6, resistance bodies #31.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to look to Seto (‘814) to provide resistance bodies with the configuration as claimed for Satake’s (‘894) milling machine to restrict the flow of rice for desirable process control to provide consistently cleaned rice that is suitable for consumption.
Regarding there being a plurality of machines and a screw conveyor connecting the machines.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing if the consumer demand was greater that more machines would be provided to increase the output.  Regarding a screw conveyor, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing grain materials need to be conveyed from one location to another and screw conveyors were common, cost effective means of moving grain materials.
Regarding Claim 18, Satake (‘894) teaches a horizontal grind-type grain cleaning machine (See col. 1, l. 32+, col. 5, l. 71+ and FIG-5.), in which a milling roll (See FIG-5, roll #49.) is axially mounted to a main shaft (See FIG-5, shaft #15.) provided freely rotatably in a polishing tube for bran removal (See FIG-5, roll #49 rotating in tube #50.), and one end of a polishing room with a main portion between the polishing tube for bran removal and the milling roll is connected to a grain supply portion (See FIG-5, grain supplied into hopper #22 and into polishing room #54 between tube #50 and roll #49.), while another end is connected to a grain discharge portion (See FIG-5, discharge trough #25.), wherein a convex spiral vane for transferring grains from the grain supply portion to the grain discharge portion is fixedly mounted to an inner peripheral surface of the polishing tube for bran removal, and to the polishing tube for bran removal (See FIG-5, where vanes #55 are mounted on inner surface of #50.), however, fails to expressly disclose a plurality of machines, a screw conveyor connecting the machines, wherein the resistance piece is supported via a member which reduces sliding resistance.
Seto (‘814) teaches a milling machine similar to Satake (‘894) wherein the resistance piece is supported via a member which reduces sliding resistance (See FIGs 2, 5A, #31.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to look to Seto (‘814) to provide resistance bodies with configuration as claimed for Satake’s (‘894) milling machine to restrict the flow of rice for desirable process control to provide consistently cleaned rice that is suitable for consumption.  It was known in the art at the time of filing that safe operation of processing was important to effective process operations and consistent process control is effective to operating safely.
Regarding there being a plurality of machines and a screw conveyor connecting the machines.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing if the consumer demand was greater that more machines would be provided to increase the output.  Regarding a screw conveyor, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing grain materials need to be conveyed from one location to another and screw conveyors were common, cost effective means of moving grain materials.
Regarding Claim 19, Satake (‘894) teaches a horizontal grind-type grain cleaning machine (See col. 1, l. 32+, col. 5, l. 71+ and FIG-5.), in which a milling roll (See FIG-5, roll #49.) is axially mounted to a main shaft (See FIG-5, shaft #15.) provided freely rotatably in a polishing tube for bran removal (See FIG-5, roll #49 rotating in tube #50.), and one end of a polishing room with a main portion between the polishing tube for bran removal and the milling roll is connected to a grain supply portion (See FIG-5, grain supplied into hopper #22 and into polishing room #54 between tube #50 and roll #49.), while another end is connected to a grain discharge portion (See FIG-5, discharge trough #25.), wherein a convex spiral vane for transferring grains from the grain supply portion to the grain discharge portion is fixedly mounted to an inner peripheral surface of the polishing tube for bran removal, and to the polishing tube for bran removal (See FIG-5, where vanes #55 are mounted on inner surface of #50.), however, fails to expressly disclose a plurality of machines, a screw conveyor connecting the machines, wherein an air supply duct is provided to the polishing tube for bran removal such that a pressure feed air flow can be supplied to the side of the polishing room.
Seto (‘814) teaches a milling machine similar to Satake (‘894) wherein an air supply duct is provided to the polishing tube for bran removal such that a pressure feed air flow can be supplied to the side of the polishing room (See p. 6, l. 23+ and FIG-2, fan #39 that moves air through an air supply duct.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to look to Seto (‘814) to provide a fan and ducts for a bran removal system for Satake’s (‘894) milling machine to effectively clean rice for consumption.
Regarding there being a plurality of machines and a screw conveyor connecting the machines.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing if the consumer demand was greater that more machines would be provided to increase the output.  Regarding a screw conveyor, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing grain materials need to be conveyed from one location to another and screw conveyors were common, cost effective means of moving grain materials.
Regarding Claim 20, Satake (‘894) teaches the machine discussed above wherein the polishing tube for bran removal is divided vertically into a plurality of divided portions (See FIGs 3, 5 and 9.), however, however, fails to expressly disclose a plurality of machines, a screw conveyor connecting the machines, wherein a connecting block portion for connecting the divided portions with each other is interposed among the plurality of divided portions, and the polishing room resistance body is provided in the connecting block portion.
Seto (‘814) teaches a milling machine similar to Satake (‘894) wherein the polishing tube for bran removal is divided vertically into a plurality of divided portions, a connecting block portion for connecting the divided portions with each other is interposed among the plurality of divided portions, and the polishing room resistance body is provided in the connecting block portion (See FIGs 1-6, where 4A illustrates plural #31.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to look to Seto (‘814) to provide the claimed configuration for Satake’s (‘894) milling machine to effectively clean rice for consumption.
Regarding there being a plurality of machines and a screw conveyor connecting the machines.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing if the consumer demand was greater that more machines would be provided to increase the output.  Regarding a screw conveyor, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing grain materials need to be conveyed from one location to another and screw conveyors were common, cost effective means of moving grain materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 13, 2022